Citation Nr: 9928352	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a lower back disability manifested by lower back 
pain, limitation of the motion of the lower back, peripheral 
sciatic neuropathy and osteoarthritis at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969 and from July 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 20 percent for the service-connected 
lower back disability.  Additional development of the record 
was thereafter accomplished and the RO then granted the 40 
percent schedular rating currently in effect, in a September 
1998 rating decision.

In his very thorough informal brief of appellant in appealed 
case of August 1999, the veteran's representative raised 
several points that the Board sees it fit to mention and 
briefly discuss at this point.  One of these points is the 
fact that, in the representative's opinion, the medical 
evidence in the record warrants a 60 percent rating under the 
diagnostic code addressing intervertebral disc syndrome.  The 
Board agrees with this contention and has consequently 
granted a 60 percent schedular rating in the present 
decision, for the reasons and bases to be discussed in the 
body of the decision.

In his brief of August 1999, the veteran's representative 
also introduced the following additional issues that he 
believes need to be reviewed by the Board:  entitlement to an 
earlier effective date for the 40 percent rating that was 
assigned in the September 1998 rating decision, entitlement 
to secondary service connection for degenerative joint 
disease of the joint ankle, entitlement to a total disability 
rating based on individual unemployability due to the 
service-connected disability and whether there was clear and 
unmistakable error in rating decisions that were rendered in 
August 1983 and July 1995.  None of these matters has been 
developed for the Board's appellate review and, in fact, none 
of them has been adjudicated at the RO level.  Consequently, 
the Board is precluded from reviewing them at this time.

In his brief of August 1999, the veteran's representative 
further argued that the development of the record that the RO 
accomplished when the claim for service connection for a 
lower back disability was first adjudicated in 1983 was 
incomplete, as certain "potentially critical and 
determinative" service medical records were not secured at 
that time.  The Board sees no reason to attempt to locate 
this medical evidence that was produced more than 16 years 
ago at this point in time, insofar as the question that is 
before the Board on appeal is not one of service connection 
(which would require the gathering of all pertinent competent 
evidence available, to include all the service medical 
records) but, rather, one of an increased rating (which, 
essentially, requires consideration of the most recently-
produced medical evidence, in order to ascertain the current 
severity of the service-connected disability).  The RO is, 
however, hereby advised that it should undertake such action 
once the claims folder is received back from the Board.

The claim for service connection for a disability evaluation 
in excess of 40 percent for the service-connected lower back 
disability is now ready for the Board's appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that the service-connected 
lower back disability currently is productive of a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, particularly pain and 
limitation of the motion of the lumbar spine due to pain, as 
well as demonstrable muscle spasm, with little intermittent 
relief.

3.  The current severity of the service-connected lower back 
disability does not present an exceptional disability 
picture, including marked interference with employment or 
evidence of frequent periods of hospitalization, so as to 
warrant further consideration of the present claim for an 
increased rating on an extra-schedular basis.


CONCLUSION OF LAW

The criteria for a 60 percent schedular rating for the 
service-connected lower back disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5293 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim has been satisfied.  Id.

The applicable laws and regulations:

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of the provisions of Diagnostic Code 5003 of the Schedule.  
This diagnostic code requires that objectively-confirmed 
arthritis be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved and provides for ratings of 10 and 20 percent 
to be assigned only when the limitation of motion is 
noncompensable or when there is no limitation of motion at 
all.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 
(1998).  The specific criteria required for such ratings need 
not be discussed in the present decision, insofar as the 
rating that is currently in effect (40 percent) for the 
service-connected lower back disability clearly exceeds the 
maximum rating (20 percent) that could be assigned under 
Diagnostic Code 5003.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As indicated earlier, the record shows that the RO granted 
the current 40 percent rating for the service-connected lower 
back disability in a September 1998 rating decision.  The 
decision was based on the RO's finding that the limitation of 
the motion of the veteran's lumbosacral spine was severe due 
to pain, which warrants a 40 percent maximum rating under the 
provisions of Diagnostic Code 5292 of the Schedule.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5292 (1998).

A 40 percent rating is also warranted when there is evidence 
of favorable ankylosis of the lumbar spine (Diagnostic Code 
5289), severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief (Diagnostic Code 5293) and 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5293, 5295 
(1998).
A 50 percent rating is warranted when there is evidence of 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289), while a 60 percent rating is warranted for the 
residuals of a fractured vertebra, without cord involvement 
but with abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

A 100 percent maximum schedular rating is warranted when 
there is evidence of the residuals of a fractured vertebra, 
with cord involvement, with the veteran being bedridden or 
requiring long leg braces (Diagnostic Code 5285); and for 
complete bony fixation (ankylosis) of the spine, at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) (Diagnostic Code 5286).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5285, 5286 
(1998).

The pertinent evidence of record:

The record shows that the veteran injured his lower back 
during service in November 1975, when he was knocked off a 
bank by the trunk of a tree he cut down.  He had lower back 
pain for only about one-and-a-half hours after the incident 
but the pain resumed in January 1976, accompanied by 
radiation in a radicular distribution down the left lower 
extremity and into the left foot.  A diagnosis of severe 
intervertebral disc syndrome was thereafter rendered in 
December 1976, at which time it was noted that there was 
tenderness to palpation at the lumbosacral junction and along 
the course of the sciatic nerve in the left buttock, as well 
as limitation of the motion of the lumbar spine in all 
planes, secondary to pain.  A medical board proceeding was 
carried out and the veteran was then discharged due to his 
not being fit for military duty on account of the diagnosed 
intervertebral disc syndrome.

In June 1983, the veteran was examined by VA with complaints 
of lower back pain and a burning sensation in the left leg 
and foot, with the pain going all the way into the toes.  X-
Rays obtained at that time revealed that there was 
osteoarthritis of the lower lumbar apophyseal joints at the 
L5-S1 level, accompanied by a slightly accentuated 
lumbosacral junctional lordosis.  A low back syndrome, with 
left peripheral sciatic neuropathy, and osteoarthritis at the 
L5-S1 level, was diagnosed, and the veteran was soon after 
service-connected for this disability, with a 20 percent 
rating assigned under Diagnostic Code 5293 of the Schedule.

The record shows that the veteran had a work-related accident 
in November 1989 (after service), when he hurt his back after 
a co-worker dropped the end of a steel plate that he was 
helping to pick up.  According to a private medical record 
reflecting a medical consultation at that time, the flexion 
of the lumbar spine was limited to 60 degrees and the 
extension to 10 degrees, with a negative straight leg 
raising, but with some hip pain.  A review of an MRI scan 
revealed degenerative disc disease at the L5-S1 level, with 
some central bulging but without significant neural 
impingement.  The impression was listed as degenerative disc 
disease with central bulging at the L5-S1 level, with 
symptoms in the intrascapular area without overwhelming 
radiculopathy in the thoracic or cervical area.

According to a February 1990 private medical record, the 
veteran complained of low back pain radiating into the left 
lower extremity, going down into all of the toes, as well as 
a second complaint of interscapular pain.  The lower back 
pain was described as constantly burning, sharp and shooting 
in character, and the veteran said that the pain started in 
November 1989, while lifting a steel inbed plate while at 
work.  On examination, the reflexes were symmetric, motor 
strength was 5/5, sensation was decreased to pin-prick in the 
entire left lower extremity and Phalen's and Tinel's signs 
were negative.  There was no obvious change in lumbar 
lordosis or paraspinal spasm, nor leg length discrepancy.  
Heel and toe walking were normal, range of motion was full 
and straight leg raising, bowstring's, Bragard's and Faber's 
were also negative.  Nachla's was positive, bilaterally, 
worse on the left than on the right, a sacroiliac (SI) 
stretch test was positive in the left and the veteran was 
tender in the left SI joint and L4-5 facet.  The pertinent 
impression was listed as "[p]ossible left L5 in the presence 
of SI strain" and an EMG study was ordered in order to 
"rule out a left L5."

The report of the EMG referred to above, which was conducted 
two weeks after the above consultation, confirms that there 
was evidence of a sensory motor peripheral neuropathy, which, 
in the specialist's opinion, was "probably pre-existing and 
unrelated" [to the November 1989 work-related low back 
injury].  The specialist who subscribed this report also 
indicated that the lower back symptoms were reproduced upon 
needling of the left SI ligament, followed by a course of 
ultrasound.

As of March 1990, approximately three weeks after the above 
EMG, the veteran continued to say that his whole left leg 
felt cold and it was noted that he would be scheduled for a 
lumbar thermogram, in order to attempt to "objectify 
sympathetic pain syndrome."  In a private medical record 
that was dated a couple of weeks afterwards, still in March 
1990, it was noted that the results of the thermogram were 
reviewed, that the changes were "rather prominent" and 
that, in the specialist's opinion, "this is probably coming 
from the [L5] disc previously seen."

Seven days after the above last record of March 1990, still 
in the same month, the veteran was involved in a motor 
vehicle accident in which he drove a Ford Bronco 30 feet off 
a bank, suffering fractures to his ribs and upper back's T6, 
T7 and T8 vertebrae, as well as a pneumothorax on the right 
that required a chest tube.  Thereafter, the veteran 
underwent several repair surgeries, to include a 
decompression/laminectomy of T6-7 and a bone fusion of T5-9, 
with Harrington rod placement from T4-10.

The record further shows that, taking the above medical 
evidence into account, as well as a May 1990 medical 
statement from a VA physician to the effect that, as a result 
of his thoracic spine injury, the veteran was considered 
permanently and totally disabled, the RO granted special 
monthly pension benefits on account of the veteran's being 
permanently housebound, under the provisions of 38 C.F.R. 
§ 3.351(d)(2) (1998), in a November 1990 rating decision.

The veteran was examined by VA in October 1996 but the 
examiner essentially limited his examination to the veteran's 
left ankle and only in passing mentioned the facts that the 
veteran also suffered from sciatica and that "[the m]ovement 
of the lumbar spine was restricted to less than 30 degrees."  

A February 1997 VA outpatient medical record reveals 
complaints of low back pain and burning in both hips, with 
the left worse than the right.  The pain, according to this 
record, was worse with sitting, but there had been no loss of 
sensation in the left leg over what it had been before.  The 
impressions were listed as an increase in muscle spasm and 
arthritis.

Based on all the above data, particularly the report of the 
October 1996 VA medical examination, the RO denied the claim 
for a disability evaluation in excess of 20 percent for the 
service-connected lower back disability in the rating 
decision hereby on appeal, dated in March 1997, after finding 
that the recent exacerbation of the lower back disorder was 
"the result of an on-the-job post-service injury and not due 
to the normal progression of the disease" and that the 
residuals of the thoracic fracture could not be considered in 
determining the evaluation to be assigned to the service-
connected lower back disability.  Another examination was 
thereafter scheduled after the veteran expressed his 
disagreement with the March 1997 denial and its report, dated 
in February 1998, is discussed in the following paragraphs.

According to the report of the February 1998 VA medical 
examination, the veteran said that he had had an operation in 
the mid-thoracic spine, related to his automobile accident, 
and some minor eye operations.  He also said that, prior to 
that, he had suffered the inservice lower back injury that 
had caused "acute pain down the left leg," which had 
worsened over the years.  If he was active on the left leg, 
but only to a moderate extent, the pain would be better.  
Medications and resting in a certain position helped the 
pain, which he said was located in the low back area and then 
went down to the buttock and vaguely down the thigh, right 
into the back of the calf, where there was burning pain.  
From there, the pain went to the medial side to the foot and, 
finally, to the great toe and other toes.

The above report also reveals that, on examination, the 
veteran, a slim-looking individual weighing 165 lbs., walked 
with pain and wore a brace on the left leg.  He walked with a 
stiff gait, relating to the left side of his lower 
extremities.  The back's flexion was limited to 30 degrees, 
its extension to 20 degrees, right and left bending to 20 
degrees and turning to the right and left to 25 degrees.  
Straight-leg raising was 80 degrees on the right and 80 
degrees on the left.  Knee ankle jerks were brisk on the 
right and exaggerated on the left.  There was maintained 
ankle clonus but no loss of sensation in either extremity.  
It was noted that the veteran wore a ring-top brace on the 
left foot, with a foot drop stop and a P-strap.  The brace 
was to combat the foot drop and to prevent his dragging his 
toes, although he did have a stiff, spastic gait on the left.  
The veteran said that he had been wearing this brace for 
about two years and that, prior to that, and since the time 
when he was released from the military, he had worn tennis 
shoes and simply dragged the foot.  The clinical diagnosis 
was the following:

Low back pain that started with a fall in 
1976, during his military career.  
Apparently, he had an L4-5 or L5-S1 disk 
with what appears to be L4 distribution 
of pain and burning sensation.  It is the 
medial part of the foot that is involved.  
The discomfort has gradually gotten worse 
over the years.  He had an automobile 
accident that is non-service connected, 
in March 1990, and his discomfort has 
been somewhat aggravated by the 
incomplete paraplegia that [he] is 
suffering from.  Prior to the auto 
accident, he was working in construction, 
and hence was functional.  Residuals from 
the low back problem are moderate in 
intensity.  Residuals from the mid-
thoracic injury have not been assessed, 
and this area was not examined, since it 
was specifically stated that it was not 
service connected.

According to a February 1998 VA radiology diagnostic report, 
X-Rays of the veteran's lumbosacral spine revealed diffuse 
osteopenia, normal vertebral body heights and intervening 
disk spaces, minimal lower lumbar osteophytosis and a defect 
within the right iliac bone, suggestive of prior bone graft 
donor site.  The impressions were listed as osteopenia, 
minimal osteophytosis, status post prior surgery and "[n]o 
prior studies available for comparison."

The record further shows that the veteran submitted a 
handwritten statement in May 1998, in which he responded to 
an RO's Supplemental Statement of the Case (SSOC) of February 
1998 that had addressed and discussed the results of the 
above medical examination of February 1998.  In this 
statement, the veteran argued that the data offered in the 
report, particularly the data referring to the degrees of 
motion, was "totally false," as  he was only asked to bend 
over at the waist, which had almost caused him to fall over.  
He also said in this statement that the sensation in his left 
leg was seven times greater than on his right leg and that, 
while he could lift his right leg to about 80 degrees, he 
could only pick up his left leg about two inches off the 
floor.

In the September 1998 rating decision, the RO granted the 
currently-assigned 40 percent rating, on account of evidence 
of severe limitation of the motion of the lumbosacral spine, 
which, as noted earlier, is addressed in Diagnostic Code 5292 
of the Schedule.  The RO also explained, in both documents, 
that "[i]t is indicated that the left foot drop is due to 
the nonservice connected thoracic spine fracture, which is 
further confirmed by the medical evidence of record."  
Unfortunately, no references to whether the schedular 
criteria for ratings exceeding 40 percent under diagnostic 
codes other than Diagnostic Code 5252 had been met were made.

Analysis:

At the outset, it is noted that ratings exceeding 40 percent 
are not warranted in the present case under Diagnostic Codes 
5285, 5286 and 5289, because the service-connected disability 
is not the result of an inservice fractured vertebra, or 
vertebrae, and there is no competent evidence of any type of 
the manifestation of ankylosis of the lumbosacral spine.

The Board finds that it has been objectively demonstrated 
that the service-connected lower back disability currently is 
productive of a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
particularly pain and limitation of the motion of the lumbar 
spine due to pain, as well as demonstrable muscle spasm, with 
little intermittent relief.  It cannot be denied that the 
veteran received trauma to his back twice after service, in 
November 1989 and March 1990.  However, the record 
demonstrates that the first incident aggravated the symptoms 
temporarily but did not cause the already diagnosed 
peripheral sciatic neuropathy and associated symptomatology 
that had already been present before November 1989, and that 
the second incident essentially caused thoracic fractures, 
rather than actual worsening of the lower back disability.

While both above post-service incidents may have contributed, 
to some degree, to the symptomatology that the veteran 
currently complains of, the Board is of the opinion that 
attributing the worsening of the service-connected disease 
only to these two post-service incidents would represent an 
injustice in the present case.  This is so, particularly due 
to the fact that the symptomatology that is currently 
manifested has been present, in varying degrees of severity, 
since January 1976, when it was noted that the intervertebral 
disc syndrome was severe, that there was limitation of the 
motion of the lumbosacral spine in all planes and that there 
was sciatica-type symptoms.  Further, the most recent medical 
evidence in the record (the reports of the VA medical 
examinations of October 1996 and February 1998, the VA 
outpatient medical record of February 1997 and the veteran's 
contentions, which are deemed credible) confirms the fact 
that the veteran suffers from sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief.

In view of the above, the Board concludes that a 60 percent 
schedular rating is warranted in the present case for the 
service-connected lower back disability because a fair 
preponderance of the competent evidence of record 
demonstrates that the schedular criteria set forth in 
Diagnostic Code 5293 of the Schedule for such a higher rating 
have been met.  To this extent, the benefit sought on appeal 
is hereby being granted.

Finally, the Board finds that it needs not refer the present 
case back to the RO for a determination of whether an extra-
schedular rating is warranted because the present case does 
not present an exceptional disability picture, including 
marked interference with employment or evidence of frequent 
periods of hospitalization, which would warrant such type of 
extraordinary consideration.


ORDER

A 60 percent schedular rating for the service-connected lower 
back disability manifested by lower back pain, limitation of 
the motion of the lower back, peripheral sciatic neuropathy 
and osteoarthritis at the L5-S1 level, is granted, subject to 
the pertinent VA laws and regulations pertaining to the 
disbursement of VA funds.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

